Citation Nr: 1823471	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial evaluation for ischemic heart disease in excess of 10 percent from July 1, 2007, to July 22, 2009, in excess of 30 percent from July 23, 2009, to December 22, 2011, and in excess of 60 percent from December 23, 2011, to the present.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his September 2014 VA Form 9, the Veteran requested a hearing before a member of the Board.  However, in a written statement from May 2017, the Veteran indicated that he would not be able to attend the scheduled hearing due to health problems and requested that the Board proceed with adjudicating the appeal.  As such, the Board finds that the request for a Board hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand this claim in order to allow VA to satisfy its duty to assist the Veteran.

VA's duties to assist a claimant include making reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This duty includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Here, the Veteran's treatment records through as recently as 2016 indicate that the Veteran has been treated for his ischemic heart disease with Dr. D.R., a private provider outside of the VA medical system.  Although the claims file contains isolated treatment records from 2007 and 2009 from Dr. D.R., numerous VA treatment notes from the subsequent period indicate that the Veteran continued to receive ongoing care from that provider on a regular basis.  Similarly, at the Veteran's April 2015 medical examination, the Veteran indicated that he had undergone a percutaneous coronary intervention in March 2011 at a private hospital.  Unfortunately, the record does not contain any post-2009 treatment record from Dr. D.R. or any records whatsoever from the facility at which the Veteran underwent a 2011 percutaneous coronary intervention.  As these records are relevant to the Veteran's claim for an increased evaluation, the Board finds that VA must make reasonable efforts to obtain them and consider them in adjudicating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, contact the Veteran and ask him to identify and authorize the release for treatment records for any non-VA treatment providers that have treated his ischemic heart disease since April 2007, to include Dr. D.R. and the facility that performed his 2011 percutaneous coronary intervention.  For any provider identified, make reasonable efforts to obtain any medical records relating to the Veteran's ischemic heart disease and associate them with the Veteran's claims file.

3.  Undertake any additional development deemed warranted.  

4.  Finally, readjudicate the Veteran's claim.  If the claim is not granted to the Veteran's satisfaction, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




